Citation Nr: 1434000	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-18 883	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to September 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and Veterans Benefits Management System (VBMS).

The Board points out that claims related to posttraumatic stress disorder (PTSD); a heel spur, right foot; bilateral pes planus with hind foot valgus;  anxiety disorder; and gastroesophageal reflux disorder/healed laceration of the liver, were raised by the Veteran in May 2014.  See VA Form 21-526 EZ within the VBMS file.  These matters have not yet been adjudicated and are referred to the originating agency for appropriate action.


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the issue of entitlement to a TDIU is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).  

In June 2014, the Board received a written statement from the Veteran indicating that he wished to withdraw his appeal of the denial of his claim for entitlement to a TDIU.  Thus, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal for entitlement to a TDIU is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


